        Case 4:19-cv-00466-JGZ Document 34 Filed 01/07/20 Page 1 of 2



 1   Joseph S. Davidson (Ill. Bar. No. 6301581)
     SULAIMAN LAW GROUP, LTD.
 2   2500 South Highland Avenue
 3   Suite 200
     + 1 630-575-8181
 4   E-Mail: jdavidson@sulaimanlaw.com

 5   Attorney for the Plaintiffs
 6

 7                                 UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF ARIZONA

 9    Kenneth McMillan and Frances McMillan,         Case No. 4:19-cv-00466-JGZ

10                       Plaintiffs,                 NOTICE OF SETTLEMENT

11            v.

12
      Marriott Vacation Club International;
13    Equifax Information Services LLC, and
      Experian Information Solutions, Inc.,
14
                         Defendants.
15

16
            PLEASE TAKE NOTICE that Kenneth McMillan and Frances McMillan (“Plaintiffs”) and
17
     Experian Information Solutions, Inc. (“Defendant”), hereby notify the Court that the Parties have
18

19   settled all claims between them in this matter and are in the process of completing the final closing

20   documents and filing the dismissal. The Parties anticipate on filing a dismissal with prejudice
21   within 45 days.
22
     DATED: January 7, 2020                                       Respectfully submitted,
23
                                                                  Kenneth McMillan and Frances
24                                                                McMillan
25                                                                By: /s/ Joseph S. Davidson
26
                                                                  Joseph S. Davidson
27                                                                SULAIMAN LAW GROUP, LTD.
                                                                  2500 South Highland Avenue
28                                                                Suite 200
                                                       1
        Case 4:19-cv-00466-JGZ Document 34 Filed 01/07/20 Page 2 of 2



 1                                                                Lombard, Illinois 60148
                                                                  +1 630-575-8181
 2                                                                jdavidson@sulaimanlaw.com
 3

 4                                    CERTIFICATE OF SERVICE

 5           I hereby certify that on January 7, 2020, I electronically filed the foregoing with the Clerk
     of the Court for the United States District Court for the District of Arizona by using the CM/ECF
 6   system. I certify that all participants in the case are registered CM/ECF users and that service will
 7   be accomplished by the CM/ECF system.

 8                                                                /s/ Joseph S. Davidson

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
